

116 HR 6761 IH: Murder Hornet Eradication Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6761IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to establish a grant program to provide financial assistance to States in eradicating the Asian giant hornet, and for other purposes.1.Short titleThis Act may be cited as the Murder Hornet Eradication Act of 2020.2.Murder hornet eradication program(a)Grant authorityThe Secretary of the Interior shall establish a program to provide financial assistance to States for management, research, and public education activities necessary to—(1)eradicate the Asian giant hornet; and(2)restore bee populations damaged by the Asian giant hornet.(b)EligibilityA State is eligible to receive funds under this section if such State has demonstrated to the Secretary sufficient need for a program to implement measures to eradicate the Asian giant hornet.(c)Cost sharing(1)Federal shareThe Federal share of the costs of the program may not exceed 75 percent of the total costs of the program.(2)In-kind contributionsThe non-Federal share of the costs of the program may be provided in the form of in-kind contributions of materials or services.(d)Limitation on administrative expensesNot more than 5 percent of financial assistance provided by the Secretary under this section may be used for administrative expenses.(e)Authorization of appropriationsFor financial assistance under this section, there is authorized to be appropriated to the Secretary $4,000,000 for each of fiscal years 2021 through 2025.(f)DefinitionsIn this section:(1)Asian giant hornetThe term Asian giant hornet means a Vespa mandarinia. (2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means each of the several States, the District of Columbia, and the territories and insular possessions of the United States.